Case 1:17-mc-00151-LPS Document 232 Filed 10/23/20 Page 1 of 2 PageID #: 7024



                      MORRIS, NICHOLS, ARSHT               &   TUNNELL       LLP

                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347

                                           (302) 658-9200
                                        (302) 658-3989 FAX

 KENNETH J. NACHBAR
 (302) 351-9294
 (302) 425-3013 FAX
 knachbar@mnat.com


                                         October 23, 2020

VIA ELECTRONIC FILING

The Honorable Leonard P. Stark
United States District Court
District of Delaware
844 North King Street
Wilmington, DE 19801

                 Re:    Crystallex International Corp. v. Bolivarian Republic of Venezuela,
                        C.A. No. 17-151-LPS

Dear Chief Judge Stark:

       I write on behalf of the Bolivarian Republic of Venezuela, Petróleos de Venezuela, S.A.,
PDV Holding, Inc., and CITGO Petroleum Corporation in the above-captioned litigation in
response to Plaintiff Crystallex International Corp.’s October 21, 2020 letter regarding the
opinion issued in the bondholder litigation in the Southern District of New York, see D.I. 231.

        Crystallex asserts that “this development makes it even more imperative for this Court
promptly to order the sale process that Crystallex has requested,” id. at 2, but the opposite is true.
PDVH pledged the 50.1% collateral interest in its shares of CITGO Holding, Inc. as purported
security for the 2020 bonds in 2016. See D.I. 231-1 at 10-11. That has not changed. In any event,
the notion that “this development” necessitates urgency ignores that the court’s opinion is not yet
in the form of a final judgment, and subject to further litigation not just in a potential appeal, but
before the district court itself. See id. at 68.

        Moreover, Crystallex does not ask the Court to order an execution sale or a contingent
auction now, because no such sale or auction can take place unless and until OFAC grants
Crystallex a license. (Like Crystallex, the bondholders in the New York litigation may not
currently take any steps to execute on an eventual judgment in the absence of a specific license
from OFAC. See General License 5E.) An unnecessary order from this Court setting the “process
that Crystallex has requested” for a sale that might never occur would not alleviate any impact of
the 2020 bond litigation on the value of the PDVH shares if and when they are actually sold.
Case 1:17-mc-00151-LPS Document 232 Filed 10/23/20 Page 2 of 2 PageID #: 7025

The Honorable Leonard P. Stark
October 23, 2020
Page 2


                                                Respectfully,

                                                /s/ Kenneth J. Nachbar

                                                Kenneth J. Nachbar (#2067)


Enclosure
cc:    All Counsel of Record (via CM/ECF)




                                            2
